Case 19-24735   Doc 21   Filed 09/16/19 Entered 09/16/19 09:44:32   Desc Main
                           Document     Page 1 of 7
Case 19-24735   Doc 21   Filed 09/16/19 Entered 09/16/19 09:44:32   Desc Main
                           Document     Page 2 of 7
Case 19-24735   Doc 21   Filed 09/16/19 Entered 09/16/19 09:44:32   Desc Main
                           Document     Page 3 of 7
Case 19-24735   Doc 21   Filed 09/16/19 Entered 09/16/19 09:44:32   Desc Main
                           Document     Page 4 of 7
Case 19-24735   Doc 21   Filed 09/16/19 Entered 09/16/19 09:44:32   Desc Main
                           Document     Page 5 of 7
Case 19-24735   Doc 21   Filed 09/16/19 Entered 09/16/19 09:44:32   Desc Main
                           Document     Page 6 of 7
Case 19-24735   Doc 21   Filed 09/16/19 Entered 09/16/19 09:44:32   Desc Main
                           Document     Page 7 of 7
